Case 3:17-cv-00073-BJD-PDB Document 101 Filed 09/15/21 Page 1 of 2 PageID 664




                              U NI T E D S T A T E S DI S T RI C T C O U R T
                                MI D D L E DI S T RI C T O F F L O RI D A
                                    J A C K S O N VI L L E DI VI SI O N

 D U S T Y R A Y S P E N C E R,

          Pl ai ntiff,

 vs.                                                            C A S E N O.: 3: 1 7 -c v - 0 0 0 7 3-B J D -P D B

 F L O RI D A D E P A R T M E N T O F
 C O R R E C TI O N S, et al.,

          D ef e n d a nts.
                                                       /

                                           N O TI C E T O C O U R T

         P urs u a nt t o t h e C o urt’s Or d er ( D o c. 7 0), D ef e n d a nt C e nt uri o n of Fl ori d a ,

L L C n otif i es t h e C o urt t h at H offer v. I nc h , C as e N o. 4: 1 7- c v - 2 1 4-M W -C A S, E C F

N os. 5 8 8 – 8 9 ( N. D. Fl a. A u g. 1 1 – 1 2, 2 0 2 1), h as b e e n r es ol v e d i n its e ntir et y. See

E x hi bit A.

                                             R es p e ctf ull y S u b mitt e d,

                                             /s / J ac o b H a ns o n
                                             R. Cr ai g M a yfi el d ( F B N 0 4 2 9 6 4 3)
                                             Pri m ar y E m ail: c m a yfi el d @ br a dl e y. c o m
                                             J a c o b B. H a ns o n ( F B N 9 1 4 5 3)
                                             Pri m ar y E m ail: j h a ns o n @ br a dl e y. c o m
                                             S e c o n d ar y E m ail: t b us h @ br a dl e y. c o m
                                             S e c o n d ar y E m ail: t ab e n n ett @ br a dl e y. c o m
                                             B R A D L E Y A R A N T B O U L T C U M MI N G S L L P
                                             1 0 0 N ort h T a m p a Str e et, S uit e 2 2 0 0
                                             T a m p a, F L 3 3 6 0 2
                                             T el e p h o n e: ( 8 1 3) 5 5 9 -5 5 0 0 | F a x : ( 8 1 3) 2 2 9- 5 9 4 6

                                             C o u nsel f or Defe n d a nt, Ce nt uri o n of Fl ori d a, L L C
Case 3:17-cv-00073-BJD-PDB Document 101 Filed 09/15/21 Page 2 of 2 PageID 665




                                       C E R TI FI C A T E O F S E R VI C E

         I h er e b y c ertif y t h at o n S e pt e m b er 1 5, 2 0 2 1 , I el e ctr o ni c all y fil e d t h e f or e g oi n g

d o c u m e nt    wit h t h e     Cl er k of      C o urt usi n g t h e       C M / E C F s yst e m,          w hi c h   will

el e ctr o ni c all y pr o vi d e s er vi c e t o all c o u ns el of r e c or d, a n d m ail e d a c o p y t o:

 D u st y R. S p e n c er D C # 3 2 1 0 3 1
 U ni o n C orr e cti o n al I nstit uti o n
 P. O. B o x 1 0 0 0
 R aif or d, F L 3 2 0 8 3


                                                          /s / J ac o b H a ns o n
                                                          J a c o b H a ns o n
